Citation Nr: 1634644	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of receiving Department of Veterans Affairs (VA) death benefits,


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He died in December 2002.  The appellant is claiming entitlement to VA death benefits on the premise she should be recognized as his lawful surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a June 2013 decision of the Regional Office (RO) in Philadelphia, Pennsylvania which determined that the appellant was not the surviving spouse since she and the Veteran were divorced.  In June 2016, the appellant testified before the undersigned in Washington, D.C. at a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At her hearing, the Appellant testified that she and the Veteran legally divorced in the 1999-2000 timeframe.  She indicated that although they divorced, the Veteran traveled back and forth between Maryland and North Carolina, where his parents previously resided and their son resided.  She indicated that they lived as a married couple even after they had divorced and until the Veteran died.  She stated that they had a common law marriage because they did not formally remarry.  She submitted two lay statements which indicated that they knew the appellant and the Veteran as a married couple.  

A review of the record shows that in March 1998 medical records, the Veteran reported that he was divorced.  In April 1998, the records showed that the children of the Veteran and the appellant did not inform the Veteran of the appellant's whereabouts because the Veteran had fleeting thoughts of harming her.  The Veteran thought she was living in either Maryland or California.  The correspondence of record dated from that time until the Veteran died showed that the Veteran was treated in North Carolina by VA and had a residence there.  However, correspondence was also sent to an address in Silver Spring, Maryland, although it was undeliverable.  According to the Veteran's Certificate of Death, he resided in North Carolina and was divorced.  

There are no records pertaining to the divorce.  The appellant testified that she sold the marital home in Maryland.  She said that she no longer had joint records.  

In sum, the evidence, including the statements of the appellant, indicate the Veteran and appellant were legally married, but they later divorced.  She maintains they continued to reside together in spite of that.

The law provides that VA death benefits may be paid to a surviving spouse who was married to a Veteran: (1) one year or more prior to a Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. § 3.54.  VA law and regulations require that a surviving spouse live with the Veteran continuously from the date of marriage to the date of a Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3); 38 C.F.R. § 3.50

Although the appellant indicated that the Veteran traveled back and forth to North Carolina, she indicated that he visiting his family's home and their son.  She also indicated that he had a drinking problem which might explain any separation period, and the records do substantiate that the Veteran had mental health issues.  

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: 

(a) the attempted marriage occurred one year or more before the Veteran died; and 

(b) the claimant entered into the marriage without knowledge of the impediment; and 

(c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and 

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

38 U.S.C.A. §103(a); 38 C.F.R. §3.52. 

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205(c).  In Colon v. Brown, 9 Vet. App. 104 (1996), it was determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

The state of Maryland does not recognized common-law marriage which was attempted in the state of Maryland.  However, the appellant has not been given an opportunity to submit a signed statement that she had no knowledge of an impediment to the marriage to the Veteran.

In addition, there is conflicting information regarding whether there was in fact an attempted common-law marriage based on what the Veteran told VA examiners and the fact that his address when he died was in North Carolina.  The Board recognizes that the appellant indicated that the Veteran did consider Maryland to be his residence (with her); as such, she should be provided an opportunity to submit records which may be accessible to her, such as from the Internal Revenue Service (IRS) by way of their tax returns in the years prior to the Veteran's death, and from and the Social Security Administration (SSA) since the appellant indicated that she was receiving benefits from the SSA related to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an updated VCAA letter concerning the issue of whether she may be recognized as the Veteran's lawful surviving spouse for purposes of receiving VA death benefits.

2.  Provide the appellant with an opportunity to submit documents pertaining to her divorce from the Veteran as well as from sources to show that she and the Veteran were residing as a married couple prior to his death; these sources may include government agencies that maintain records such as the IRS (tax returns) and SSA.

3.  Provide the appellant with an opportunity to submit a signed statement that she had no knowledge of an impediment to the marriage to the Veteran (i.e. common-law marriages are not validly established in Maryland).

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

